UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

= ee eae x
UNITED STATES OF AMERICA
ORDER:
-against-
Antonio Yeris Almonte
Defendant
cerns tates reenter

1:18-cr-00802-CM-14

Colleen McMahon, United States Chief District Judge:

ORDERED that the defendant’s bail be modified to remove home
detention enforced by location monitoring condition. All other

release conditions shall remain in effect.

Dated: New York, New York
April S, 2020

S50 ORDERED

 

 

Colleen McMahon

 

United States Chief District Judge

ISS oa ag RES

 
